DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3 and 13 are cancelled. A complete action on the merits of pending claims 1, 2, 4-12, and 14-18 appears herein.

Response to Arguments
Applicant's arguments filed 06/22/2022, regarding Abunassar and Mihalik teaching away from the present invention have been fully considered but they are not persuasive.
Applicant argues that Abunassar teaches that the blood flow can be used advantageously as a "conductive and/or convective thermal sink that absorbs excess thermal energy" ([0038]), and therefore teaches away from disposing the electrodes only on the radially outwardly facing side of a helically configured portion of a ribbon shaped conformable support. 
Examiner respectfully disagrees, and contends that while Abunassar does teach the blood flow may be used as a conductive and/or convective thermal sink that absorbs excess thermal energy, the blood flow is being used to protect non-target tissue. Abunassar does not explicitly teach the conductive and/or convective thermal sink is used to protect the electrodes or any other component of the catheter apparatus. Even if the electrodes of Abunassar were disposed only on the radially outwardly facing side of a helically configured portion of a ribbon shaped conformable support, the non-target tissue (i.e. tissue not indirect contact with the electrodes/shaping structure) would still be protected via the blood flow.
Applicant further argues that Mihalik teaches that providing an effective cooling mechanism to avoid excessive heating requires the cooling system to be able to functionally act on the electrodes, and teaches away from positioning the electrodes only on a radially outwardly facing side which would thermally insulate the electrodes thus rendering them inaccessible to cooling.
Examiner respectfully contends that Mihalik was not relied to teach providing an effective cooling mechanism, and claim 1 as amended does not require any form of cooling mechanism be provided. Additionally, Mihalik was merely relied on to teach the use of a rotational and linear actuator, as further discussed in the rejection to claim 1 below. 
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to the rejection(s) of claim 1 under U.S.C. 103, regarding Abunassar ( US 2014/0276747 A1), Mihalik (US 2012/0245577 A1), and Greifender (US 2017/0252103 A1) not explicitly teaching a “ribbon structure”, or that “the electrodes are only disposed on a radially outwardly directed side of the helically configured portion of the conformable support” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1) in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1).
Applicant’s arguments with respect to claim(s) 1, regarding Greifender teaching away from the present invention have been considered but are moot because the new ground of rejection does not rely on Greifender for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar et al. (herenafter “Abunassar”) (US 2014/0276747 A1) in view of Mihalik et al. (hereinafter “Mihalik”) (US 2012/0245577 A1) in view of Imran (US 5,228,442) in view of Kordis et al. (hereinafter “Kordis”) (US 2012/0271140 A1).
Regarding claim 1, Abunassar teaches
a) a linear actuator; (Fig. 1. Char. 36: actuator; Page 4, Par. [0040], and Pages 5-6, Par. [0056])
b) a tubular element (Fig. 1, Char. 16: shaft) having a proximal end connected to the actuator (Fig. 1, Char. 18: proximal portion) and a distal end; (Fig. 1, Char. 20: distal portion)
c) a flexible shaft coaxially disposed within the tubular element, (Fig. 4A-B, Char. 68: deployment member) comprising a proximal end operably connected to the actuator (Page 5, Par. [0055]: the deployment member (68) slidably passes through the elongated shaft (16) to an actuator (36)) and a distal end, (Fig. 4A-B: the portion of deployment member (68) adjacent to tip (50)) and adapted to be slid along the tubular element; (Pages 5-6, Par. [0056]: the deployment member (68) is configured to move distally and proximally through the elongated shaft (16))
d) a conformable support (Fig. 4A-B, Char. 22: shaping structure) comprising a proximal end operably connected to the tubular element's distal end, (Fig. 4A-B: the proximal end of shaping structure (22) is operably connected to the distal portion of shaft (16)) and a distal end operably connected to the flexible shaft's distal end, (Fig. 4A-B: the distal end of shaping structure (22) is operably connected to the distal portion of deployment member (68) at tip (50)) having a portion of its length helically wrapped about a distal portion of the flexible shaft so to define a radius and a pitch; (Fig. 4A-B: shaping structure (22) is helically wrapped deployment member (68) and has a radius and a pitch) and 
e) a plurality of electrodes operably disposed along the helically configured portion of the conformable support, (Fig. 4A-B, Char. 24: electrode) and electrically connectable to a generator, (Page 4, Par. [0042]) adapted to contact the endoluminal surface of a blood vessel of the subject and deliver electrical energy (Pages 5-6, Par. [0056]: the electrodes (24) move a radial distance to engage the walls of the renal artery) wherein the pitch and radius of the helically configured portion of the conformable support can be modified independently from each other or jointly via actuator's driven extension, retraction and/or rotation of the flexible shaft. (Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. 0040: transformation between the delivery and deployed state occurs via actuator (36))
Abunnasar does not explicitly teach the actuator is a rotational and linear actuator; that the electrodes are compliant; and the electrodes are only disposed in or on a radially outwardly directed side of the helically configured portion of the conformable support which has a ribbon structure.
Mihalik, in an analogous device, teaches the use of a rotational and linear actuator. (Fig. 1A, Char. 58: actuator element; Page 2, Par. [0026]: The shaft (22) may be slidably and/or rotatably movable; Page 4, Par. [0045]: The shaft (22) can slide and rotate through manipulation of the actuator element (58). Actuator element (58) would be considered a rotational and linear actuator due to its ability to cause shaft (22) to slide (linear actuation) and rotate (rotational actuation))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Abunassar to incorporate the teachings of Mihalik and use a rotational and linear actuator. Doing so would allow for improved control over the position and geometry of the treatment assembly (21) of Abunassar with respect to the target tissue as suggested by Mihalik. (Page 4, Par. [0045]) In this combination, the pitch of the shaping structure (22) of Abunassar could be modified by applying linear and/or rotational movement to the shaping structure (22). Additionally, by only applying rotational movement to the shaping structure (22) of Abunassar, the pitch of the shaping structure would be modified, at least in that the number of helixes would change along the same axial length of deployment member (68).
The combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach the electrodes are compliant; and the electrodes are only disposed in or on a radially outwardly directed side of the helically configured portion of the conformable support which has a ribbon structure.
Imran, in a similar field of endeavor, teaches an electrosurgical catheter capable of forming a spiral shape, (Fig. 16, 19, and 20) and comprising electrodes only disposed in or on a radially outwardly directed side (Fig. 16, 19, and 20, Char. 217 and 218) of a helically configured portion of a conformable support which has a ribbon structure. (Fig. 16, 19, and 20, Char. 221: flexible elongated strip)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of Imran, and configure the shaping structure (22) and electrodes (24) of Abunassar to comprise electrodes that are only disposed in or on a radially outwardly directed side of the helically configured portion of the conformable support which has a ribbon structure. Doing so would be a simple substitution of one electrode/helical support structure for another, for the predictable result of moving electrodes into contact with a target tissue, and providing electrosurgical energy to said tissue.
The combination of Abunassar/Mihalik/Imran, as applied to claim 1 above, does not explicitly teach the electrodes are compliant.
Kordis, in a similar field of endeavor, teaches the use of flexible electrode assembly strips (Fig. 38A, Char. 247: flexible electrode assembly strip) comprising a flex circuit (Fig. 38A-B, Char. 188: flex circuit) configured to be disposed on a ribbon-like structure; (Fig. 38A-B, Char. 246: substrate) the flex circuit comprising flexible electrodes. (Fig. 35B-C: Electrodes (186) are capable of wrapping around and conforming to a tubular structure with the rest of the flex circuit assembly strip (188))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran, as applied to claim 1 above, to incorporate the teachings of Kordis, and include the flex circuit assembly strips comprising flexible electrodes. Doing so would allow greater flexibility when manipulating the support structure, minimizing the risk of the electrodes or other electrical components within/on the support structure from being damaged during said manipulation.
Regarding claim 4, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the plurality of electrodes are bundled in groups of electrodes. (Abunassar: Page 4, Par. [0042]: two or more electrodes (24) may be electrically coupled to the same wire)
Regarding claim 5, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the electrodes are activated in a mono-, bi- or multipolar fashion. (Abunassar: Page 6, Par. [0060]: the electrodes (24) may be operated in a monopolar mode)
Regarding claim 6, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the actuator is operated through manual means, hydraulic means, pneumatic means, electromechanical means, computer-aided means or combinations thereof. (Abunassar: Page 4, Par. [0040]: Actuator (36) can comprise a knob, pin, or lever carried by the handle (34). A knob, pin, or lever would be considered manual means.)
Regarding claim 7, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches a generator operably connected to the plurality of the electrodes. (Abunassar: Page 4, Par. [0042]: energy generator (26) is configured to generate a selected form and magnitude of energy for delivery via the electrodes (24))
Regarding claim 8, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the generator is a radio frequency generator for the delivery of radio frequency energy for nerve ablation. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Regarding claim 9, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the conformable support further comprises at least one sensor adapted to sense a physical or physiological parameter of the subject. (Abunassar: Page 4, Par. [0043]: Sensors such as one or more temperature, impedance, pressure optical, flow, chemical or other sensors may be located proximate to or within the electrodes (24))
Regarding claim 14, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, teaches the device of claim 1 as discussed above, and further teaches
a) Reaching a target blood vessel of the subject in proximity with a nervous tissue by advancing the tubular element through and access point; (Abunassar: Pages 4-5, Par. [0046]: The device is inserted into a patient via an access site in the femoral, brachial, radial or axillary artery. Using one of these access sites, the device is positioned within a renal artery to access and treat the renal plexus.)
b) Adapting the radius and/or the pitch of the helically configured portion of the conformable support via an actuator's driven extension, retraction and/or rotation of the flexible shaft (Abunassar: Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. [0040]: transformation between the delivery and deployed state occurs via actuator (36)) so that the electrodes contact a portion of the endoluminal surface of the target blood vessel; (Abunassar: Pages 4-5, Par. [0046]: the treatment assembly is radially expanded until the electrodes are in stable contact with the inner wall of the renal artery.)
c) Activating a generator operably connected to the plurality of the electrodes so that one or more electrodes deliver electrical energy to the target blood vessel. (Abunassar: Pages 4-5, Par. [0046]: Energy is applied, via electrodes (24), to the tissue to induce neuromodulating effects on the renal artery and renal plexus.)
Regarding claim 18, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 14 above, teaches the electrical nerve modulation is nerve ablation (Abunassar: Page 5, Par. [0047]) and the generator is a radio-frequency generator. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 1 above, and further in view of Mauch (US 2015/0230859 A1).
Regarding claim 2, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, does not explicitly teach the comformable support is substantially made of one or more soft polymeric materials.
Mauch, in an analogous device, teaches the use of a conformable support structure (Fig. 2A-B, Char. 210: support structure) that is substantially made of one or more soft polymeric materials. (Page 3, Par. [0029])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, to incorporate the teachings of Mauch and include a conformable support substantially made of one or more soft polymeric materials since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc, as stated above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 9 above, and further in view of WANG (US 2015/0289770 A1).
Regarding claim 10, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 9 above, teaches controlling a generator (26) operably connected to a plurality of electrodes (24) via an automated control algorithm. (Abunassar: Page 4, Par. [0042])
The combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 9 above, does not explicitly teach at least one sensor adapted to reveal the position of a nervous tissue in the periphery of a blood vessel and using the sensed position to control a generator so that one or more electrodes deliver spatially selective electrical energy to the nervous tissue.
WANG, in an analogous device, teaches a radiofrequency ablation device that uses electrical stimulation to map segments of the renal artery lumen to determine the location of renal nerves of importance via monitoring of a physiological response or responses to the applied electrical stimulation. The results of the nerve mapping is then used to selectively activate separate electrodes to emit ablative radiofrequency energy in order to ablate renal nerve tissue. (Page 9-10, Par. [0126])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 9 above, to incorporate the teachings of WANG and include a method for mapping the position of a target nervous tissue in the periphery of a blood vessel and feedback activate the generator (26) so that one or more of the electrodes (24) can be individually controlled to deliver spatially selective electrical energy to the tissue. Doing so would allow for more precise targeting of the nervous tissue, helping to minimize unnecessary or accidental damage to tissue surrounding the target tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 1 above, and further in view Spenser et al. (hereinafter “Spenser”) (US 2011/0224769 A1).
Regarding claim 11, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, does not explicitly teach a means for fixedly grafting to the internal wall of a blood vessel.
Spenser, in a similar field of endeavor, teaches a means for fixedly grafting to the internal wall of a blood vessel. (Fig. 7 A-C; Pages 2-3, Par. [0030]: a plurality of wire loops (71) protruding from a shaft ring (72)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, to incorporate the teachings of Spenser and include an anchoring mechanism for fixedly grafting to the internal wall of a blood vessel. Doing so would improve the securement of the device in blood vessels, and minimize the risk of accidental dislodgement or movement within the vessel. Devices not anchored in blood vessels can be easily dislodged, as suggested in Spenser: Page 2, Par. [0026].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1), in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 1 above, and further in view of Beetel et al. (hereinafter “Beetel”) (US 2014/0277310 A1).
Regarding claim 12, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, does not explicitly teach a distal portion comprising the conformable support is detachable from the rest of the device.
Beetel, in a similar field of endeavor, teaches an ablation catheter used for neuromodulation comprising a distal portion that is detachable from the rest of the device. (Fig. 1-2; and Page 2-3, Par. [0023]: neuromodulation unit (108) can be directly attches to the distal end portion (110) by a mechanical junction (115) configured to allow the neuromodulation unit (108) to separate from the distal end portion (110).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 1 above, to incorporate the teachings of Beetel and include a similar mechanical junction and tether (116) within Abunassar’s deployment member (68) such that a distal end of deployment member (68) and shaping structure (22) can be disconnected from the rest of the device except for a tether which can serve as an electrical connection between the generator (26) and electrodes (24). Doing so would lower the risk of accidental movement of the shaping structure/electrodes during the procedure due to accidental movement of the patient’s body or the device’s shaft. (Beetel: Page 2, Par. [0017])
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 14 above, and further in view of Zarins et al. (hereinafter “Zarins”) (US 2015/0065945 A1).
Regarding claims 15 and 16, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 14 above does not explicitly teach the nervous tissue forms part of the sympathetic nervous system, and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion.
Zarins, in a similar field of endeavor, teaches a nervous tissue forms part of the sympathetic nervous system (Page 3, Par. [0025]: a stellate ganglion is a sympathetic ganglion), and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion. (Page 12, Claim 9: A method of ablating the stellate ganglion with radiofrequency energy.)
Zarins further teaches neuromodulation of the stellate ganglia is a viable treatment for Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias. (Page 9, Par. [0063])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 14 above, to incorporate the teachings of Zarins and also target/ablate the stellate ganglia of a patient for the predictable result of being able to treat conditions such as Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias that are treatable via neuromodulation of nervous tissue other than  the renal plexus.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), in view of Imran (US 5,228,442) in view of Kordis (US 2012/0271140 A1), as applied to claim 14 above, and further in view of Kume et al. (hereinafter “Kume”) (US 2017/0296798 A1).
Regarding claim 17, the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 14 above, does not explicitly teach the target blood vessel is at least one segment of the internal carotid artery in a group consisting of: the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section.
Kume, in a similar field of endeavor, teaches advancing an access sheath of a transcarotid access system through the internal carotid artery and into the distal cervical or petrous sections of the internal carotid artery or beyond. (Page 14, Par. [0111])
Kume further teaches that using the common carotid artery as an access point to travel through the internal carotid artery, provides the benefits of both a larger access point than the brachial artery, as well as being closer to target locations than the femoral artery when performing procedures at the carotid artery bifurcation, internal carotid artery, intracranial artery, and cerebral. (Page 1, Par [0007]) 
Additionally, a catheter may be inserted into the access sheath. (Pages 6-7, Par. [0063]) The catheters travelling through the access would be able to access and treat target tissues at the distal end of the access sheath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik/Imran/Kordis, as applies to claim 14 above, to incorporate the teachings of Kume and utilize a transcarotid access sheath to travel through the internal carotid artery to the cervical or petrous sections of the internal carotid artery. One of ordinary skill in the art would recognize that the combination of Abunassar/Mihalik/Imran/Kordis, as applied to claim 14 above, can be used to treat nervous tissue in areas outside of the femoral artery region, such as the cervical or petrous sections of the carotid artery, in order to treat various conditions that require the ablation/neuromodulation of nervous tissue outside of the femoral artery region for treatment. Using the common carotid artery as an access point to travel through the internal carotid artery, to the cervical and petrous sections of the internal carotid artery, provides the benefits of both a large access point, and a closer proximity to possible target locations in the intracranial and cerebral arteries than the femoral artery, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794